                     2:20-cv-02312-CSB-EIL # 14       Page 1 of 1

                    UNITED STATES DISTRICT COURT
          FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.3.1
                               Eastern Division

Lelyne Edens
                            Plaintiff,
v.                                               Case No.: 1:19−cv−05346
                                                 Honorable Charles R. Norgle Sr.
Olight USA, et al.
                            Defendant.



                        NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Thursday, October 31, 2019:


       MINUTE entry before the Honorable Charles R. Norgle: Plaintiff's response to
Defendants' Motion to Dismiss [11] is due on or before 11/22/2019. Defendants' reply is
due on or before 12/6/2019. Mailed notice(ewf, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.
For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
